              Case 2:19-cv-07046-MWF-FFM Document 26-1 Filed 10/15/19 Page 1 of 9 Page ID #:913


        1          DEBORAH L. STEIN (SBN 224570)
                    DStein@,gibsondunn.com
       2           MICHAEL H. DORE (SBN 227442)
                    MDore(a),gi bsondunn.com
       3           GIBSON:-DUNN & CRUTCHER LLP
                   333 South Grand Avenue
       4           Los Angeles, CA 90071
                   Telephone: (213) 229-7164
       5           Facsimile: (213) 229-6164
       6           ORIN SNYD~R (pro hac vice application forthcoming)
                    OSnyder@,g1b§cmdunn.com       ·
       7           GIBSON, OUNN & CRUTCHER LLP
                   200 Park A venue
       8           New York, NY 10166-0193
                   Telephone: (212) 351-2400
       9           Facsimile: (212) 351-6335
     10            GRETA B. WILLIAMS (SBN 267695)
                    GBWilliams@,gibsondunn.com
     11            GIBSON, DUNN & CRUTCHER LLP
                   1050 Connecticut Avenue, N.W.
     12            Washington, D.C. 20036
                   Telephone: (202) 887-3745
     13            Facsimile: (202) 530-4230
     14            Attorneys for Defendants Rosette Pambakian
                   and Sean Rad
     15
                                      UNITED STATES DISTRICT COURT
     16
                                    CENTRAL DISTRICT OF CALIFORNIA
     17
     18            GREG BLATT,                            Case No. 2:19-CV-07046-MWF-FFM
     19
                                                          Hon. Michael W. Fitzgerald
     20                              Plaintiff,
                                                          ROSETTE PAMBAKIAN'S
     21                  v.
                                                          DECLARATION IN SUPPORT OF
                   ROSETTE P AMBAKIAN and SEAN            MEMORANDUM OF POINTS AND
     22                                                   AUTHORITIES IN OPPOSITION
                   RAD;· and DOES 1-10, inclusive,        TO MOTION TO COMPEL
     23
                                     Defendants.          ARBITRATION AND STAY
     24                                                   LITIGATION
     25                                                   Hearing Date: November 4, 2019
     26                                                   Hearing Time: 10:00 a.m.
                                                          Courtroom:    5A
     27            ---------------

     28

Gibson, Dunn & .   p AMBAKIAN DECLARATION.lN.SUPPORT OF OPPOSITION TO MOTibN.TO COMPEL
CrutcherLLP            ARBITRATION AND STAY LITIGATION-CASE NO. 2:19-CV-07046-MWF-FFM
              II
              Case 2:19-cv-07046-MWF-FFM Document 26-1 Filed 10/15/19 Page 2 of 9 Page ID #:914


        1                           DECLARATION OF ROSETTE PAMBAKIAN
       2                 I, Rosette Pambakian, hereby declare as follows:
       3                 1.     I am a Defendant in the above-captioned action.
       4                 2.     I submit this declaration in support of my Opposition to Plaintiffs
        5          Motion to Compel Arbitration and Stay Litigation (the "Opposition").
       6                 3.     In or around late April 2017, I was approached by Lisa Nelson,
       7           Match's Chief Human Resources Officer, regarding an incident involving Plaintiff
        8          Greg Blatt, Tinder's then-CEO, at the Tinder holiday party in December 2016.
       9                 4.     I understand that following that report, Tinder purported to launch and
     1O            conduct an "investigation" into that sexual assault.
     11                  5.     On May 4, 2017, I wrote to Ms. Nelson that I was "not comfortable
     12            talking about this [matter regarding Blatt's misconduct] further until I get some
     13            counsel from a lawyer." A true and correct copy of this text message is attached
     14            hereto as "Exhibit A."
     15                  6.     On or about that same day, I received a written response from
     16            Ms. Nelson, who informed me that"[t]here's no need at all to talk to anyone else
     17            in the company about this matter unless you want to." A true and correct copy of
     18            this text message is attached hereto as "Exhibit B;"
     19                  7.     In or around October 2017, Ms. Nelson approached me with a
     20            proposed non-disclosure/disparagement agreement ("NDA") regarding Blatt's
     21            assault and an offer to increase my compensation in order to "put this terrible
     22            ordeal behind us." I did not sign the proposed NDA.
     23                  8.     On January 17, 2018, Match/IAC's Human Resources Department
     24            sent an email to me containing a link to a DocuSign file.
                                .           .

     25                  9.     I recall clicking on the link and being taken to an electronic document
     26            that contained a number of different Match policies. I had to scroll through all of
     27            these policies, and I believe at least some of them required me to answer questions
     28

                                                      1
Gibson. Dunn &     ··p AMBAKIAN DECLARATION IN SUPPORT OF OPPOSITION TO MOTION TO COMPEL
CrutcherLLP            ARBITRATION AND STAY LITIGATION-CASE NO. 2:19-CV-07046-MWF-FFM
              II
               Case 2:19-cv-07046-MWF-FFM Document 26-1 Filed 10/15/19 Page 3 of 9 Page ID #:915


        1           at the end before I could move on to the next one. At the end of this process, I was
        2           required to electronically sign my name in order to be able to complete the
        3           document. I had to complete the document and certify my compliance with these
        4           policies by a specified deadline, and it was my understanding that completing this
        5          document was mandatory in order to maintain my job.
        6                 10.    I believe there was an option to download the completed file after I
        7           signed my name electronically, but I do not recall doing so. I do not have a
        8          personal copy of the signed policies.
        9                 11.   Match/IAC never presented me with any hard copies of any of the
      1O           documents included in the DocuSign file after I completed the process. And
     11            Match/IAC never provided me with a full set of the arbitration rules under the
      12           alternative dispute resolution policy.
      13                  12.   At the time that I completed the DocuSign file, I did not understand
      14           that I was signing an arbitration agreement, or that an alternative dispute policy
      15           was related to arbitration. At no point did Match/IAC explain to me what an
      16           alternative dispute policy was, or that the company was implementing an
      17           arbitration policy. I attended no meetings to discuss the implementation of any
      18           arbitration policies, and, to my knowledge, none were offered.
      19                  13.   I did not believe that I had any ability to negotiate any of the terms of
     20            the documents contained in the DocuSign file, including the "Mutual Agreement to
     21            Arbitrate Claims on an Individual Basis and Summary of the Alternative Dispute
     22            Program for California" (the "Summary Agreement")-and Match never told me
     23            otherwise.
     24                   14.   I believed that I was required to agree to all of the policies in the
     25            DocuSign file by the specified deadline-including the Summary Agreement-in
     26            order to keep my job at Tinder/Match. I also believed that any documents
     27            contained in the DocuSign file, which indicated that the documents were being sent
     28
                                                     2
Gibson, Dunn & ..   PAMBAKIAN DECLARATION IN SUPPORT OF OPPOSITION TO MOTION TO COMPEL
CrutcharLLP            ARBITRATION AND STAY LITIGATION---CASE NO. 2:19-CV-07046-MWF-FFM
              II
               Case 2:19-cv-07046-MWF-FFM Document 26-1 Filed 10/15/19 Page 4 of 9 Page ID #:916


        1           to me by "Match Group Human Resources;'' addressed my work as an employee at
        2           Tinder.
        3                 15.    In January 2018, I had no intention of permitting Blatt to force me
        4           into arbitration to pursue any litigation claims against me. I did not intend to make
        5           Blatt a beneficiary of any agreement with respect to claims involving his sexual
        6           misconduct against me, or claims accusing me of participating in an unlawful
        7           conspiracy and/or making allegedly defamatory statements in furtherance of a
        8           lawsuit.
        9                  16.   To the best of my knowledge, Tinder did not have any arbitration
      10            policies prior to Match/IAC imposing them in late 2017/early 2018.
      11                   17.   On August 14, 2018, I was a named plaintiff in a lawsuit that! filed
      12            along with other Tinder employees in New York state court against Match and
      13            IAC, relating to the valuation of Tinder stock options following the merger of
      14            Tinder and Match (the "Valuation Case"). After the Valuation Case was filed,
      15            Defendants Match and IAC presented my counsel with a copy of a purported
      16            arbitration agreement that I had apparently signed in January2018. Priorto
      17            August 2018, I was not aware that I had even signed this purported arbitration
      18            agreement.
      19                   18.   I understand that Blatt filed a demand to arbitrate his claims against
     20             me with the American Arbitration Association ("AAA") on August 13, 2019. To
     21             the best of my recollection and knowledge, Blatt never consulted or attempted to
     22             consult with me (or any of the designated agents who are authorized to act on my
     23             behalf regarding this matter) about this topic at any time prior to filing this
     24
     25
     26
     27
     28

Gibson, Dunn &
                                                               3
Crutcher LLP
                    PAMBAKIAN DECLARATION IN SUPPORT OF OPPOSITION TO MOTION TO COMPEL
                       ARBITRATION AND STAY LITIGATION-CASE NO. 2:19-CV-07046-MWF-FFM
               II
                Case 2:19-cv-07046-MWF-FFM Document 26-1 Filed 10/15/19 Page 5 of 9 Page ID #:917


        1           arbitration demand;
        2                 I declare under penalty of the perjury under the laws of the United States of
        3           America that the foregoing is all true and con-ect.
        4
        5           Executed on October 15, 2019, in Los Angeles, California.
        6
        7
                                                                  ~\-)~
                                                                            Rosette Pambakian
        8
        9
      10
      11
      12
      13
      14
      15
      16
      17
      18
      19
     20
     21
     22
     23
     24
     25
     26
     27
     28
                     .                                        4
Gibson, Dunn &      p AMBAKIAN DECLARATION IN SUPPORT OF OPPOSITION TO MOTION TO COMPEL
Crutct,erLLP            ARBITRATION AND STAY LITIGATION-CASE N0.2:19-CV-07046-MWF-FFM
               II
Case 2:19-cv-07046-MWF-FFM Document 26-1 Filed 10/15/19 Page 6 of 9 Page ID #:918




                       Exhibit A




                                       005
Case 2:19-cv-07046-MWF-FFM Document 26-1 Filed 10/15/19 Page 7 of 9 Page ID #:919




    Pambakian, Rosette

                                                              Lisa
                                             Rosette;

                                                                                     201/-05·04 18:23:20

                       I'm not comfortable talking about this further until I get some counsel
                        from a lawyer. I've made arrangements to do that as soon as I get
                        back into town. I'll be able to cooperate fully after that. Thanks.


      Lisa Nelson +                                                  2017-05-04 18:49:49

         l understand'. If either of you need me, I'm here.




                                                    006
Case 2:19-cv-07046-MWF-FFM Document 26-1 Filed 10/15/19 Page 8 of 9 Page ID #:920




                       Exhibit B




                                      007
Case 2:19-cv-07046-MWF-FFM Document 26-1 Filed 10/15/19 Page 9 of 9 Page ID #:921




    Pambakian, Rosette

                                  Lisa Nelson;                                  Rosette;

     Lisa Nelson+                                                2017--05--05 00:43:33

        Hey Rosette, I wanted to thank you for your help over the last couple
        of days. There's no need at all to talk to anyone else in the company
        about this matter unless you want to.




                                                 008
